Citation Nr: 1110932	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-47 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran (appellant) had active service in the United States Army from July 1988 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

The Board recognizes that the RO up to the present has developed and adjudicated the claim with regard to the issue as it was framed by the Veteran, i.e., a claim seeking service connection for PTSD.  However, the evidentiary record also indicates diagnoses of antisocial personality disorder, depression, alcohol abuse, pain disorder, and mood disorder.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the Board has recharacterized the issue as reflected on the first page of the present decision.

In February 2011, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

The appellant was discharged under honorable conditions as a Private, E-1, in July 1981 for failure to maintain acceptable standards for retention.  He testified at his February 2011 Board videoconference hearing that he was trying to self-medicate for psychiatric symptoms and was disciplined for possession of marijuana.  He further testified that he was transferred to another unit and then did not fulfill his duties.  The appellant's service personnel records should provide further details about these matters.  However, not all of his personnel records are in the claims file.

Review of the claims file reveals an August 2010 VA pain clinic note indicating that the appellant stated that he had been denied for Social Security Administration (SSA) disability benefits, and was trying again.  That the appellant was seeking SSA benefits was confirmed in his testimony at the February 2011 Board videoconference hearing.  However, no SSA records are in the claims file.

Review of the evidence of record also indicates that the appellant was incarcerated after service, including from February 2006 to February 2007.  A VA mental health note dated in November 2009 states that he reported receiving mental health services while in jail.  However, no sentencing reports and/or psychiatric evaluations are of record for any such incarceration(s).  No prison records, medical or otherwise, are of record.  Any such prison sentencing evaluations and treatment records should be identified (with assistance of the appellant as necessary), obtained, and associated with the claims file.

In addition, review of the evidence of record reveals that the appellant was involved with a VA program called the Veterans Justice Outreach (VJO).  This is reflected in a June 2010 letter from a VJO specialist at the Denver VA Medical Center.  Records from this program have not been included in the claims file.  Furthermore, the VA records in evidence indicate that the appellant received inpatient psychiatric treatment in May and June of 2010, and those inpatient records have not been included in the claims file.

Also, an August 2010 VA outpatient treatment note indicates that the appellant was in receipt of therapy at a program called Crossings.  This included substance abuse therapy.  The appellant's records from this program are not in the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by military departments, SSA and VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's VA inpatient and outpatient records, VJO records, SSA records, prison sentencing evaluations and treatment records, private substance abuse treatment records and his Army narrative performance evaluation reports should be obtained and associated with the claims file.

The appellant has not been afforded a VA psychiatric examination.  Review of his VA treatment records reveals that he has been diagnosed with various psychiatric disorders, to include PTSD.  An August 2010 note written by a VA psychologist indicates that the appellant's PTSD did appear to be related to incidents that occurred during his military training.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was in service, which have continued to the present.  The appellant has presented written statements and testimony to that effect.  VA treatment records reveal various psychiatric diagnoses and a possible link to service.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed psychiatric disorder in service or within one year of service, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

The appellant contends that he is entitled to service connection for PTSD based on his Army experiences, including participation in the bivouac exercise with simulated combat conditions that occurred near the end of basic training; observing the stabbing of an inmate at Fort Leavenworth when he was a guard there; being assaulted while a prison guard at Fort Leavenworth; and observing the body of a female inmate who had hanged herself at Fort Leavenworth while he was a guard there.  The last three instances were described by the appellant during his February 2010 Board hearing and thus no attempt to verify those events has occurred yet.  On remand, this should be accomplished.  The Board notes that the appellant was a prison guard at the Fort Leavenworth Disciplinary Barracks from October 15, 1980, to May 14, 1981.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Search, at NPRC or other appropriate sources, for the rest of the Veteran's Army personnel records from the Official Military Personnel File (OMPF).  In particular, the Veteran's narrative performance evaluation reports and disciplinary records (to include punishments under Article 15, if any) should be obtained.

3.  Contact the appellant to obtain the names and addresses of all VA, private, or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition, including substance abuse, since service.  After securing the necessary release(s), the AMC/RO should obtain those records that have not been previously secured.  In particular, Crossing program records, all VJO records and all VA inpatient and outpatient treatment records (not already in the file) should be obtained.

In addition, all court evaluations/pre-sentencing reports and the records of treatment by any prison facility where the appellant was incarcerated should be sought.

4.  The AMC/RO should contact the Social Security Administration (SSA) to obtain all the medical records associated with the appellant's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any further decision concerning the appellant's entitlement to benefits was based.  All of these records are to be associated with the claims file.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

6.  Give the Veteran another opportunity to provide any additional details concerning stressors, particularly the time periods reflecting the occurrence of the claimed stressful events (i.e., month and year); the names of individuals injured or killed; "buddy statements" containing verifiable information regarding the events claimed as "stressors" during his military service; and any other information which could be used to substantiate the PTSD claim.  The appellant should be advised that this information is necessary to obtain supportive evidence of the claimed stressors in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.

7.  Make use of all appropriate sources to verify whether a National Guard private by the name of Edwina Duncan was a member of the appellant's basic training group (12th OSUT BN) at Fort McClelland, AL, between July 17, 1980 and October 13, 1980.

8.  Undertake necessary action to attempt to verify the occurrence of the Veteran's alleged in- service stressors, especially those he claims occurred while he was a prison guard at the Fort Leavenworth Disciplinary Barracks from October 1980 to May 1981 (a seven-month period).  Forward to the U.S. Army and Joint Services Records Research Center (JSRRC) entity all supporting evidence (to include any probative evidence submitted by the Veteran).  If JSRRC's research of available records for corroborating evidence leads to negative results, notify the Veteran and his representative, and afford them the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

9.  After the above development is completed, make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service, within the purview of the recent amendment to the regulation governing PTSD claims.

10.  Then review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  The report should state which claimed in-service stressor(s) were not verified.  In reaching this determination, any credibility questions raised by the record should be addressed.

11.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the Veteran's active service.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO) may be considered for the purpose of determining whether the appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the questions of:

a.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service, including any "fear of hostile military or terrorist activity" or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

b.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have manifested in service (July 1980 to July 1981), including behavior that resulted in disciplinary action against him; and

c.  Whether the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in February 1970.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

12.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.

13.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

